Grant, J.
(after stating the facts). Whether the expression in the deeds, “less all that part assigned by the probate court of Gratiot county, Michigan, to Bridget Egan, widow of Patrick Egan, as her dower interest in and to said premises,” excepts the fee of the land, or only the widow’s life estate, may be doubtful. Four months after 'defendants obtained their title, they executed the mortgage, by which they mortgaged the entire land, ‘ ‘ except the life estate of the widow. ” This might fairly be construed as a construction by the defendants of the language of the deeds. But, whether this be so, the mortgage clearly covered the land, subject to the life estate. The title thereto subsequently acquired by the defendants inured to the benefit of the mortgagee and his grantees, under the covenant of warranty contained in it. White v. Smith, 37 Mich. 291; Gray v. Franks, 86 Mich. 382.
Judgment affirmed.
The other Justices concurred.